DETAILED ACTION
Claims 1-8 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest prior art made of record, United States Patent Application Publication 2016/0121706 to Garfield (hereinafter “Garfield”) teaches a vehicle protection device which magnetically connects enclosed padding to a vehicle door, however Garfield does not explicitly disclose or fairly teach that the padding is configured to removably secure within the exterior casing via an opening.  As best understood, Garfield teaches that the padding elements within its pockets are permanently located therein.
Regarding claim method claim 8, the closest prior art made of record, Garfield teaches providing a vehicle protection device which magnetically connects enclosed padding to a vehicle door using a flexible magnetic strip (see paragraph [0039], however Garfield does not explicitly disclose or fairly teach that the padding is configured to removably secure within the exterior casing via an opening, as required in claim 1.  Thus, the method of using the device of claim 1 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent 3,610,684 to Richter teaches a protective covering for a vehicle door.
United States Patent 4,643,471 to Fishback teaches a protective covering assembly for supporting removable padding in a plurality of pockets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11/06/2021